DETAILED ACTION
	This office action is in response to the application and claims filed on March 12, 2021.  Claims 1-18 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on May 13, 2021, have been considered and made of record (note attached copy of forms PTO-1449).
Drawings
The original drawings (sixteen (16) pages) were received on March 12, 2021.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because the first sentence “According to a laser beam….” is awkward in the translation from Japanese to English.  Correction is required.  See MPEP § 608.01(b).
Applicant’s care and cooperation is requested to carefully review the specification for any other typos or awkward translations to English, that may come to their attention.

Claim Objections
Claims 14-16 are objected to because of the following informalities: regarding claims 14-16, the typo “fist” (instead of “first”) is found twice in claim 14 and once in claims 15-16.  Appropriate correction is required.

Applicant’s care and cooperation is requested to thoroughly review all pending claims 1-18 for typos or awkward translations to English.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  Claims 2-12 and 14-18 are also rejected herein as being dependent from claim 1.  See MPEP § 2172.01.  The omitted elements are: independent claim 1 must include the features of “further comprising a timing control section arranged to time the outputs from the optical path determining section to the output of the first pulses” (see dependent claim 13).  In particular, note that each and every embodiment of Applicant’s specification and drawings (see Figs. 1, 5, 6, 8, 10, and 11) requires as a key feature such timing control section.  The timing control is viewed as an essential element because this feature is necessary to ensure proper optical propagation and timing for each of the first pulses through the optical paths during operation.  Without this key feature, the overall operation and design of the “laser beam output” as designated in claim 1 includes a gap, for clarity and conciseness of the invention concept as a whole.  Further, there is no disclosure that shows that this key feature is optional, conversely, the specification makes clear that such a feature is required / essential in all embodiments.  For these reasons, independent claim 1 is rejected as being vague and indefinite under 35 U.S.C. 112(b) for the gap caused by the omission of such “timing control section” element.  Claims 2-12 and 14-18 are also rejected herein as being dependent from claim 1. 

Dependent claims 6 and 17 are further rejected as including additional language that is vague and indefinite under 35 U.S.C. 112(b).  Regarding claims 6 and 17, the phrase “the core end face is positioned far from the focal point” in the claim body is a relative phrase which renders the claim indefinite. The term “far from” in relation to the “position” between the core end face and focal point is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, it is not clear what would be included and being inside of the “far from” designation in relation to positioning.

Allowable Subject Matter
Other than the omission of essential structural features from the independent claim, Claims 1-18 would otherwise be allowable over the closest prior art of the current record.  The following is an examiner’s statement of reasons for allowance: if dependent claim 13 is canceled and added to independent claim 1, the closest prior art (see IDS filed May 13, 2021; attached PTO-892 form references A, B, and N-P) does not expressly teach or reasonably suggest, in combination, each and every claim limitation as arranged in claim 1 as a whole.  In particular, although any one structural feature of independent claim 1 may be found in different prior art reference, there is no clear motivation or reasonable suggest for a combination such as enumerated and shown by Figs. 1, 5, 6, 8, 10, and 11.  For these reasons, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103 for independent claim 1.  Claims 2-18 would also be allowable for these same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference A-D and N-P:

-References A, C, and D to Advantest (same Assignee) and at least one Common Inventor (Sakurai, etc.) are pertinent to the general state of the art for wavelength conversion for laser beam control.
-Reference B to Gollier ‘185 is pertinent to adaptive optical packages using lasers with wavelength conversion elements (such as PPLN) and a control function.
-Reference N to Tropea DE ‘769 is pertinent to a measurement device that splits light beams into two parallel optical paths and uses electronic control means.
-Reference O to Koto EP ‘426 is pertinent to control of laser beams using wavelength conversion and coupling optics such as lenses.
-Reference P to Cormier FR ‘246 is pertinent to a system that generates ultra short optical pulses by incorporating spectral filtering and a fiber amplifier.

In order to place this application in condition for allowance, dependent claim 13 must be canceled and amended into claim 1.  All other corrections as noted above (Objection to the Abstract; Objection to claims 14-16; Rejection to claims 6 and 17 under 35 U.S.C. 112(b)) must also be fully addressed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 28, 2022